Exhibit 99.1 Delta Air Lines Hank Halter Chief Financial Officer Next Generation Equity Research 2009 U.S. Airline Conference December 9, 2009 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events. All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from the projected results. Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-Q filed with the SEC on October 27, 2009. Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures. You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. 1 2 • Unmatched $2 billion synergy opportunity • At least $700M targeted to be delivered in 2009 • Smoothest airline merger in history • Solid execution • Global network with #1 or #2 positions in all markets • Significant revenue stream from international routes • Continued strengthening of network Strategic Merger Benefits Leading Global Network Delta Strengths Unmatched In The Airline Industry • Ongoing rationalization of capacity • Managing capital requirements • Commitment to delever our balance sheet Disciplined Management Approach Strong Financial Foundation • Best-in-class unit cost structure • Strong liquidity position • Focused on preserving free cash flow Delta’s Fundamental Business Strength Is Solid Lingering impact of 2008 fuel hedge decisions masking financial performance September Quarter 2009 Pre-Tax Income, Fuel Neutralized ($M) 82 52 36 21 In the September quarter, Delta: • Reported a solid unrestricted liquidity balance of $5.8 billion • Maintained its best-in-class cost structure • Achieved $500 million in merger synergy benefits in the first nine months of the year • Announced plan to build a New York hub through LGA slot transaction with US Airways Note: Results adjusted to a common fuel price of $1.91 per gallon and exclude special items Delta Maintaining A Strong Liquidity Position
